PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/927,973
Filing Date: 21 Mar 2018
Appellant(s): Venkataraman et al.



__________________
Joel L. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejections of claims 1, 3-5, 7-11, 13, 15-20, 27, 29 and 30 have been withdrawn. 

(2) Response to Argument

Claims 21 and 24
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The appellant argues that Traynor’s “exit” and “entry” have different meanings than the claimed “exit” and “entry”. Specifically, the appellant argues that Traynor’s “exit” and “entry” criteria are based on locations and the claimed “exit” and “entry” criteria are based on measured link quality. 
The examiner submits that Mosig teaches the criteria based on measured link quality. Specifically, Mosig teaches when WLAN signal is better than UWB, the radio is switched to WLAN (see Mosig, fig. 6, 303,304). 

“Processing block 52 provides for determining whether a change in location has occurred with respect to the mobile platform. As already noted, location changes may be detected based on absolute (e.g., GPS, 2G/3G triangulation) location information, relative (e.g., proximity to Wi-Fi access point/paired Bluetooth device) location information, or any combination thereof. Other radio provided information such as current speed (e.g., GPS based) could also be used to supplement the illustrated decision making process. If a location change is detected, illustrated block 54 determines whether a radio based location profile such as profiles 32, 34 (FIG. 2) or profiles 48 (FIG. 3), is currently active. If a location profile is currently active, a determination may be made at block 56 as to whether the exit criteria for the profile have been satisfied. If so, illustrated block 60 determines whether the entry criteria have been satisfied for another location profile. Thus, block 60 could involve obtaining location information (e.g., connection loss information, GPS location information, etc.) and evaluating the entry criteria for one or more profiles (e.g., work profile, car profile) based on the location information.”

The examiner submits that Traynor’s criteria are based on changes of locations which are based on radio link information such as the proximity to WiFi AP and connection loss. Thus, Traynor’s “exit” and “entry” read on the claimed “exit” and “entry”. 
Therefore, the combination of Mosig and Traynor teaches the claimed limitation of claimed 21 and 24. 
Claim 23
The appellant argues that Naghian is not related to short range communication link between accessory wireless device and companion wireless device. The examiner respectfully disagrees. 
The examiner submits that Mosig teaches a notebook and a camera as the claimed accessory device and companion device. Furthermore, the examiner submits that Naghian, fig. 1, teaches short range link WLAN 124 and Ad-hoc 150. Specfiically, Naghian teaches a laptop and a smart phone shown in fig. 1, in network 130. The examiner submits that the laptop and smartphone read on the claimed accessory and companion wireless devices. 
Claim 25
The appellant argues that Mosig’s determining the proximity between the notebook and the camera is not determining the proximity between the user and the notebook. However, the examiner 
Therefore, the examiner submits that Mosig teaches determining the proximity between the notebook and the user’s hand that’s carrying the camera. 
Furthermore, the appellant argues that Mosig is silent to teaching the claimed “sets relative priority” based on the claimed proximity. However, the examiner respectfully disagrees. 
Specifically, Mosig gives relative priority to Bluetooth because as long as the user’s hand carrying the camera is within the Bluetooth range proximity, the criteria are set in a manner favoring Bluetooth based on the distance between the notebook and the user’s hand carrying the camera.
Claim 26
The appellant argues that Traynor’s setting is based on locations, not radio links. The examiner disagrees. See response to claim 21, and Traynor’s para. [0025]. 
Claim 28
The appellant argues that Okayasu is silent to using a packet error rate for the BT link criterion. However, the examiner respectfully disagrees. 
Specifically, Okayasu teaches switching from Wifi to BT when the bit error rate (BER) of the Wifi link is less than the BER of the BT link. See Okayasu, fig. 2, S4, para. [0045]:
[0045] When the process executed during a WiFi handsfree voice call starts, the handsfree control circuit 2 determines whether a state of radio waves of the WiFi link is deteriorated (S1), and further determines whether the WiFi link between the WiFi connection portion 3 and the access point 10 is disconnected independently of intention of the user (S2), for example, interruption. Hereafter, a state in which radio waves of the WiFi link is deteriorated (for example, voice quality and communication speed are deteriorated) is also referred to as a first predetermined state. Specifically, as a method of determining whether the state of the radio waves of the WiFi link is deteriorated, for example, the handsfree control circuit 2 may determine whether a received signal strength indicator (RSSI) and a bit error rate (BER) of the radio waves, which are transmitted from the access point 10 and received by the WiFi connection portion 3 through the WiFi link, are less than a predetermined RSSI are less than a RSSI and a BER of the radio waves, which are transmitted from the mobile phone 12 and received by the BT connection portion 4 through the Bluetooth link, respectively. That is, the handsfree control circuit 2 determines whether the state of the radio waves of the WiFi link is deteriorated in an absolute manner or in a relative manner.

Thus, the examiner submits that Okayasu teaches using the bit error rate of the BT link as a criterion for the BT link. Furthermore, the examiner submits a bit error rate reads on a packet error rate because a packet is a plurality of bit. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEN W HUANG/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
Conferees:
/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal